BLD-111                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2729
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 TROY HOLMES,
                                            Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-08-cr-00495-001)
                          District Judge: Harvey J. Bartle, III
                      ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 4, 2021
              Before: AMBRO, SHWARTZ and PORTER, Circuit Judges

                             (Opinion filed: March 16, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Troy Holmes appeals pro se from the District Court’s order denying his motion



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government has

filed a motion for summary affirmance. For the following reasons, we grant the

Government’s motion and will summarily affirm the District Court’s judgment.

                                             I.

      In 2008, a jury sitting in the United States District Court for the Eastern District of

Pennsylvania found Holmes guilty of: (1) conspiracy to commit carjacking in violation of

18 U.S.C. § 371; (2) carjacking in violation of 18 U.S.C. § 2119; and (3) using and

carrying a firearm during a crime of violence in violation of 18 U.S.C. §§ 924(c)(1) and

(2). He was sentenced to 300 months’ imprisonment, followed by five years of

supervised release. Holmes is currently serving his sentence at Federal Correctional

Institution Gilmer (FCI Gilmer) in Glenville, West Virginia.

      In May 2020, Holmes filed a pro se motion for compassionate release based on

“extraordinary and compelling reasons” under 18 U.S.C. § 3582(c)(1)(A)(i).1 In the

motion, which he later supplemented, Holmes asserted that, due to numerous underlying

health conditions—including severe asthma, hypertension, and obesity—he was at risk of

serious complications or death should he contract COVID-19. He further asserted that

“he poses minimal risk, if any, to public safety, which can be managed through home

confinement and supervision conditions.” Supp. Mot. 4, ECF No. 132. Holmes stated



1
 It is undisputed that Holmes complied with § 3582(c)(1)(A)’s thirty-day lapse provision
by filing a request for compassionate release with his warden before turning to the
District Court. See 18 U.S.C. § 3582(c)(1)(A) (providing that a prisoner can file a
motion with the court upon the “lapse of 30 days from the receipt of [a request for
compassionate release] by the warden of the defendant’s facility.”).
                                             2
that, as a prisoner, he faces a “special risk” of infection because he is unable to take

proactive measures to keep himself safe. Id. 7. With respect to the § 3553(a) sentencing

factors, Holmes conceded that his crime was serious, but argued that “granting [his]

motion for time served in the midst of a national emergency[] would not improperly

minimize the severity of his crime.” Id. at 38-39.

       The District Court denied the motion, concluding that, after considering the

parties’ arguments and the 18 U.S.C. § 3553(a) factors, Holmes had not shown that

“extraordinary and compelling reasons warrant such a reduction” in sentence. 18 U.S.C.

§ 3582(c)(1)(A)(i).

       Holmes appealed. The Government now moves for summary affirmance, see 3d

Cir. L.A.R. 27.4, and to be relieved from filing a brief, see id. 31.2.

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

ruling on a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) for

abuse of discretion. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).

We may summarily affirm if “no substantial question is presented” by the appeal. 3d Cir.

L.A.R. 27.4.

       The compassionate-release provision states that a district court “may reduce [a

federal inmate’s] term of imprisonment” and “impose a term of probation or supervised

release” if it finds that “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Before granting compassionate release, a district court

must consider the factors set forth in 18 U.S.C. § 3553(a) “to the extent that they are

                                              3
applicable.” Id. § 3582(c)(1)(A). Those factors include, among other things, “the nature

and circumstances of the offense and the history and characteristics of the defendant,”

§ 3553(a)(1), and the need for the sentence “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”; “to afford

adequate deterrence to criminal conduct”; and “to protect the public from further crimes

of the defendant,” § 3553(a)(2)(A)–(C).

                                             III.

       Having carefully reviewed the record and the parties’ filings, we discern no abuse

of discretion in the District Court’s decision to deny the motion for compassionate

release. As the District Court explained, Holmes has a lengthy and serious criminal

history, including felony drug offenses, aggravated assault, and pointing a loaded gun at a

police officer. In addition, the carjacking for which he is currently incarcerated led to a

dangerous police pursuit that ended in a collision with another vehicle on the road. Given

the seriousness of these crimes, the District Court did not err in concluding that the

§ 3553(a) factors weighed against granting relief. The District Court also reasonably

determined that the fact that Holmes had only served about half of his 300-month

sentence weighed against him. See Pawlowski, 967 F.3d at 331 (“[W]e cannot conclude

that the District Court acted unreasonably in determining that the substantial sentencing

reduction required for granting compassionate release here—a reduction from 15 years to

less than two years—would be inconsistent with the § 3553(a) factors”). We therefore do

not have “a definite and firm conviction that [the District Court] committed a clear error



                                              4
of judgment in the conclusion it reached upon a weighing of the relevant factors.” Id.

(citation, quotation marks, and alteration omitted).

                                            IV.

       Accordingly, we grant the Government’s motion and will summarily affirm the

District Court’s judgment. The Government’s motion to be relieved from filing a brief is

granted.




                                             5